PER CURIAM.
On July 2, 2004, the Court issued an order directing the appellants to show cause why the appeal should not be dismissed as premature. As an initial matter, the appellants’ Motion to File Appellants’ Response to Order to Show Cause (7/2/04) Out of Time is granted and the response, filed on July 16, 2004, is hereby accepted as timely filed.
Upon consideration of the appellant’s response to the Court’s order of July 2, 2004, the Court has determined that because the order on appeal merely grants the parties’ motions to enforce a settlement agreement, the order is not a final order. See generally Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
The appellants’ motion for extension of time within which to file briefs, filed on August 18, 2004, is hereby denied.
BROWNING, LEWIS and POLSTON, JJ., concur.